Kibby, J., (after stating the facts). Appellant insists that the court erred in sustaining the plea of res adjudicata and that he should have been permitted to show the consideration of the first judgment and to recover damages for the failure thereafter to perform the agreement to drain the roadbed and prevent further damages by the obstruction of the water and overflow. It is the policy of the law that when a cause of action has been adjudicated by a court of competent jurisdiction, it can not again be litigated between the same parties. This court has stated the rule as follows: “A judgment or decree of a court of competent jurisdiction, directly upon the point, is conclusive between the same parties, or their privies, upon the same matter, when brought in question in the same court, or in another court of concurrent jurisdiction. The rule is founded upon considerations as well of abstract justice as of the public policy which forbids the litigation of any matter which has once been fairly determined by proper and competent authority between the same parties, or those standing in the relation of privies to them.’’ Peay v. Duncan, 20 Ark. 85, 91. Judgments by consent have the same effect in estoppel and are as binding as res adjudicata, as those rendered upon a trial of the issues involved and neither are they subject to collateral attack for mere errors or irregularities in their entry or rendition. 23 Cyc. 1097; Freeman on Judgments, § 330; 2 Black on Judgments, 705; Short v. Taylor, 137 Mo. 517, 59 Am. St. Rep. 508; Adler v. Vankirkland Co., 62 Am. St. Rep. 133. The pleadings in the original suit show that the cause of action was for damages for depreciation in value of the land, because of the construction of the roadbed and dump, as maintained, and upon the issues made all the damages that had or could accrue to the lands by reason thereof could have been awarded in that suit. A judgment was in fact entered, reciting that “the parties herein agree and consent to a judgment for nine hundred ($900) dollars, in favor of the plaintiff, as full and complete satisfaction to the plaintiff for all damages caused or that may be caused, .or that he may or will receive by the building, erection, construction and maintenance of a certain railroad dump or roadbed spur, or railroad at or near block 18 in the city of Little Rock, State of Arkansas, and that said amount shall be in full satisfaction of all damages that have accrued or may accrue to the plaintiff on account of any and all allegations made in the complaint herein. * * *” This judgment was not appealed from and has been satisfied in full by the payment of the amount for which it was rendered. There was no allegation of lack of jurisdiction of the court rendering it and it was not therefore subject to collateral attack. Cyc. states the rule thus: “Where want of jurisdiction is not alleged, the judgment can not be impeached collaterally, because it is not in accordance with the agreement of the parties.” 23 Cyc. 1097. See also Wabaska Electric Co. v. City of Blue Springs, 122 N. W. 21; Williams v. Simmons, 79 Ga. 649; 7 S. E. 133; Frisby v. Withers, 61 Tex. 134; Young v. Watson, 155 Mass. 77; 28 N. E. 1135; Biddle v. Pierce, 41 N. E. 475; White v. Bogart, 73 N. Y. 256; Hughes v. Schreiner, 202 Pa. St. 488; 52 Atl. 30. The decisions of many courts, our own among the number, hold to the broad general rule that it is not permissible for a party or privy to attack a judgment in a collateral proceeding on account of fraud. Bonner v. Gorman, 71 Ark. 480; 77 S. W. 602. See also Logan v. Central Iron Co., 139 Ala. 548, 36 Sou. 729; Porter v. Rountree, 111 Ga. 369; 36 S. E. 761; Kirby v. Kirby, 142 Ind. 419, 41 N. E. 809; Edmonson v. School District, 98 Iowa, 639, 67 N. W. 671; Gaines v. Johnson, 12 Ky. Law Rep. 779, 15 S. W. 246; 23 Cyc. 1098, and other cases cited. Appellant nowhere contends that his attorney did not have authority to bring the first suit, nor consent to judgment, but only that he was without authority to consent to a judgment for future damages as rendered. It will not be questioned that an attorney is authorized by ordinary employment to prosecute a claim to judgment and satisfaction and appellant will not be allowed to impeach such judgment collaterally by showing that the attorney whom he admits had authority to bring the suit and file the complaint had not authority to agree to a judgment by consent, which was actually entered. Moore v. Morrell, 56 Ark. 378; Bellveau v. Amoskeag Mfg. Co., 73 Am. St. Rep. 577. Even if appellant’s response and motion to modify the judgment which was filed in the court below and later on motion stricken from the files can be considered here, which is extremely doubtful, under the state of this record, its allegations are not sufficient to warrant the modification of the judgment under the statute if it be regarded a direct proceeding for that purpose. Section 4431, Kirby’s Digest. We find no error in this record and the judgment is affirmed.